Name: Regulation (EU) NoÃ 1260/2013 of the European Parliament and of the Council of 20Ã November 2013 on European demographic statistics Text with EEA relevance
 Type: Regulation
 Subject Matter: information technology and data processing;  demography and population;  economic analysis
 Date Published: nan

 10.12.2013 EN Official Journal of the European Union L 330/39 REGULATION (EU) No 1260/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 November 2013 on European demographic statistics (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) According to Article 16(4) of the Treaty on European Union (TEU), as from 1 November 2014, a qualified majority of the members of the Council is to be defined, inter alia, on the basis of the population of the Member States. (2) The Economic and Financial Affairs Council regularly gives a mandate to the Economic Policy Committee to assess the long-term sustainability and quality of public finances on the basis of population projections produced by Eurostat. (3) In accordance with Regulation (EC) No 1059/2003 of the European Parliament and of the Council (2), all Member State statistics transmitted to the Commission which are broken down by territorial units are to use the NUTS classification. Consequently, in order to establish comparable regional statistics, the territorial units should be defined in accordance with the NUTS classification. (4) In accordance with the second paragraph of Article 175 of the Treaty on the Functioning of the European Union (TFEU), the Commission is to submit a report to the European Parliament, the Council, the Economic and Social Committee and the Committee of the Regions every three years on the progress made towards achieving economic, social and territorial cohesion. Annual regional data at NUTS 3 regional level is necessary for the preparation of those reports and for the regular monitoring of demographic developments and of possible future demographic challenges in the Union regions, including different types of regions such as border regions, metropolitan regions, rural regions and mountain and island regions. Since demographic ageing exhibits strong regional differences, Eurostat is required to prepare regional projections on a regular basis in order to complement the demographic picture of the NUTS 2 regions in the Union. (5) In accordance with Article 159 TFEU, the Commission is to draw up a report each year on progress in achieving the objectives of Article 151 TFEU, including the demographic situation in the Union. (6) The Commission in its Communication of 20 October 2009 entitled Solidarity in health: reducing health inequalities in the EU supported the further development and collection of data, and the further development of health indicators, by age, sex, socioeconomic status and geographic dimensions. (7) The Sustainable Development Strategy of the Union, launched by the European Council in Gothenburg in 2001 and renewed in June 2006, has as its objective the continuous improvement of the quality of life for current and future generations. The Commission (Eurostat) monitoring report, which is published every two years, provides an objective statistical picture of progress, based on a Union set of sustainable development indicators. (8) Annual demographic statistics are fundamental for the study and definition of a wide range of policies, with particular regard to social and economic issues, at national and regional level. Statistics on population are an important denominator for a wide range of policy indicators. (9) The strategic objective H.3. of Chapter IV of the Beijing Platform for Action (1995) provides a reference framework for the generation and dissemination of gender-disaggregated data and information for planning and policy evaluation reasons. (10) Demographic statistics constitute an essential component for the estimation of total population in the framework of the European System of Accounts. It is important to update and revise data when establishing statistics at European level. (11) In order to ensure the quality, and in particular the comparability, of the data provided by the Member States, and in order for reliable overviews to be drawn up at Union level, the data used should be based on the same concepts, and should refer to the same reference date or period. (12) Regulation (EC) No 223/2009 of the European Parliament and of the Council (3) provides a reference framework for European demographic statistics. In particular, it requires compliance with the principles of professional independence, impartiality, objectivity, reliability, statistical confidentiality and cost effectiveness. (13) The information on demography should be consistent with the relevant information collected pursuant to Regulation (EC) No 862/2007 of the European Parliament and of the Council (4) and Regulation (EC) No 763/2008 of the European Parliament and of the Council (5). To this end, scientifically-based and well-documented statistical estimation methods should be evaluated, and their use should be encouraged. (14) When developing, producing and disseminating European statistics, the national and European statistical authorities, and, where applicable, other relevant national and regional authorities, should take account of the principles set out in the European Statistics Code of Practice, as reviewed and updated by the European Statistical System Committee on 28 September 2011. (15) This Regulation guarantees the right to respect for private and family life and to the protection of personal data, as set out in Articles 7 and 8 of the Charter of Fundamental Rights of the European Union. (16) Directive 95/46/EC of the European Parliament and of the Council (6) and Regulation (EC) No 45/2001 of the European Parliament and of the Council (7) apply with regard to the processing of personal data in the context of this Regulation. (17) Since the objective of this Regulation, namely the establishment of a common legal framework for the systematic production of European demographic statistics in the Member States, cannot be sufficiently achieved by the Member States but can rather, by reason of the scale and effects of the action, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 TEU. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary to achieve that objective. (18) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (8), HAVE ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes a common legal framework for the development, production and dissemination of European statistics on population and vital events. Article 2 Definitions For the purpose of this Regulation, the following definitions apply: (a) national refers to the territory of a Member State within the meaning of Regulation (EC) No 1059/2003 applicable at the reference time; (b) regional means NUTS level 1, NUTS level 2 or NUTS level 3 within the meaning of Regulation (EC) No 1059/2003 applicable at the reference time; where this term is used in connection with countries that are not members of the Union, regional means the statistical regions at level 1, 2 or 3, as agreed between those countries and the Commission (Eurostat), at the reference time; (c) usually resident population means all persons having their usual residence in a Member State at the reference time; (d) usual residence means the place where a person normally spends the daily period of rest, regardless of temporary absences for purposes of recreation, holidays, visits to friends and relatives, business, medical treatment or religious pilgrimage. The following persons alone shall be considered to be usual residents of a specific geographical area: (i) those who have lived in their place of usual residence for a continuous period of at least 12 months before the reference time; or (ii) those who arrived in their place of usual residence during the 12 months before the reference time with the intention of staying there for at least one year. Where the circumstances described in point (i) or (ii) cannot be established, usual residence can be taken to mean the place of legal or registered residence, except for the purposes of Article 4. In applying the definition of usual residence, Member States shall treat special cases in accordance with the Annex to Commission Regulation (EC) No 1201/2009 (9); (e) live birth means the birth of a child who breathes or shows any other evidence of life, such as beating of the heart, pulsation of the umbilical cord or definite movement of voluntary muscles, regardless of gestational age; (f) death means the permanent disappearance of all evidence of life at any time after live birth has taken place (post-natal cessation of vital functions without capability of resuscitation); (g) vital events means live births and deaths as defined in points (e) and (f). Article 3 Data on population and on vital events 1. Member States shall provide the Commission (Eurostat) with data on their usually resident population at the reference time. The data provided shall cover population by age, sex and region of residence. 2. Member States shall provide the Commission (Eurostat) with data on their vital events that occurred during the reference period. Member States shall use the same population definition that they use for the data referred to in paragraph 1. The data provided shall cover the following variables: (a) live births by sex, month of occurrence, live birth-order, mothers age, mothers year of birth, mothers country of birth, mothers country of citizenship and mothers region of residence; (b) deaths by age, sex, year of birth, region of residence, country of birth, country of citizenship and month of occurrence. 3. Member States shall use the same definition of population for all national and regional levels as defined by this Regulation. 4. The Commission shall adopt implementing acts laying down uniform conditions for the breakdown of data referred to in paragraphs 1 and 2, for deadlines and for revisions of data. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 10(2). Article 4 Total population for specific Union purposes 1. For the purposes of qualified majority voting in the Council, Member States shall provide the Commission (Eurostat) with data on the total population at national level at the reference time, in accordance with Article 2(c), within eight months of the end of the reference year. 2. Member States may estimate the total population referred to in paragraph 1 from the legally resident or registered population using scientifically-based, well-documented, and publicly available statistical estimation methods. Article 5 Frequency and reference time 1. Each year, Member States shall provide the Commission (Eurostat) with data on their population and on their vital events for the previous year referred to in Article 3(1) and in points (a) and (b) of Article 3(2). 2. Each year Member States shall provide the Commission (Eurostat) with data on the total population at national level referred to in Article 4. 3. For the purposes of this Regulation, the reference time shall mean either the reference date referred to in paragraph 4 or the reference period referred to in paragraph 5, as appropriate. 4. The reference date for population data shall be the end of the reference period (midnight of 31 December). The first reference date shall be in 2013 and the last reference date shall be in 2027. 5. The reference period for vital events data shall be the calendar year in which the events occurred. The first reference period shall be 2013 and the last reference period shall be 2027. Article 6 Provision of data and metadata Member States shall make available to the Commission (Eurostat) the data and metadata required under this Regulation in accordance with the data and metadata exchange standards specified by the Commission (Eurostat). Member States shall either provide those data and metadata through the Single Entry Point services so that the Commission (Eurostat) can retrieve them, or shall transmit them using the Single Entry Point services. Article 7 Data sources The data shall be based on the data sources chosen by the Member State in accordance with national law and practice. Scientifically-based and well-documented statistical estimation methods shall be used, where appropriate. Article 8 Feasibility studies 1. Member States shall carry out feasibility studies on the use of the definition of usual residence for population and vital events as referred to in Article 3(1) and (2). 2. The results of the feasibility studies referred to in paragraph 1 shall be transmitted to the Commission by 31 December 2016. 3. In order to facilitate the carrying out of the feasibility studies referred to in paragraph 1 of this Article, the Union may provide financial support to the national statistical institutes and other national authorities referred to in Article 5 of Regulation (EC) No 223/2009. Article 9 Quality requirements 1. Member States shall ensure the quality of the data transmitted. 2. For the purposes of this Regulation, the quality criteria referred to in Article 12(1) of Regulation (EC) No 223/2009 shall apply to the data to be transmitted. 3. Member States shall report to the Commission (Eurostat) on reference metadata, using the European Statistical System standards, and in particular on the data sources, definitions and estimation methods used for the first reference year, and Member States shall keep the Commission (Eurostat) informed of any changes thereto. 4. At the request of the Commission (Eurostat), Member States shall provide it with all the information necessary to evaluate the quality of the statistical information. 5. Member States shall ensure that the data on population required by Article 3 of this Regulation are consistent with those required by point (c) of Article 3(1) of Regulation (EC) No 862/2007. Article 10 Committee procedure 1. The Commission shall be assisted by the European Statistical System Committee established by Regulation (EC) No 223/2009. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 11 Review Clause 1. The Commission shall submit a first report to the European Parliament and to the Council on the implementation of this Regulation by 31 December 2018, and a second report by 31 December 2023. In those reports, the Commission shall take account of relevant information provided by Member States and shall evaluate the quality of the data transmitted, the data collection methods used, the additional burden imposed on the Member States and on the respondents, and the comparability of those statistics. Those reports shall evaluate the use of scientifically-based, well-documented statistical estimation methods, for the estimation of the usually resident population from the legally resident or registered population. The first report shall also cover the results of the feasibility studies referred to in Article 8. 2. If appropriate, those reports shall be accompanied by proposals designed to further improve the common legal framework for the development, production and dissemination of European statistics on population and vital events under this Regulation. Article 12 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall cease to apply on 31 August 2028. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 20 November 2013. For the European Parliament The President M. SCHULZ For the Council The President V. LEÃ KEVIÃ IUS (1) Position of the European Parliament of 22 October 2013 (not yet published in the Official Journal) and decision of the Council of 15 November 2013. (2) Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 154, 21.6.2003, p. 1). (3) Regulation (EC) No 223/2009 of the European Parliament and of the Council of 11 March 2009 on European statistics and repealing Regulation (EC, Euratom) No 1101/2008 of the European Parliament and of the Council on the transmission of data subject to statistical confidentiality to the Statistical Office of the European Communities, Council Regulation (EC) No 322/97 on Community Statistics, and Council Decision 89/382/EEC, Euratom establishing a Committee on the Statistical Programmes of the European Communities (OJ L 87, 31.3.2009, p. 164). (4) Regulation (EC) No 862/2007 of the European Parliament and of the Council of 11 July 2007 on Community statistics on migration and international protection and repealing Council Regulation (EEC) No 311/76 on the compilation of statistics on foreign workers (OJ L 199, 31.7.2007, p. 23). (5) Regulation (EC) No 763/2008 of the European Parliament and of the Council of 9 July 2008 on population and housing censuses (OJ L 218, 13.8.2008, p. 14). (6) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (7) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (8) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (9) Commission Regulation (EC) No 1201/2009 of 30 November 2009 implementing Regulation (EC) No 763/2008 of the European Parliament and of the Council on population and housing censuses as regards the technical specifications of the topics and of their breakdowns (OJ L 329, 15.12.2009, p. 29).